      Case 1:19-cv-00988-JHR-SCY Document 14 Filed 01/28/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


                                             )
NEW MEXICO CATTLE GROWERS’                   )
ASSOCIATION,                                 )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )
                                             )
UNITED STATES ENVIRONMENTAL                          Case No. 1:19-cv-988-JHR-SCY
                                             )
PROTECTION AGENCY; ANDREW                    )
WHEELER, in his official capacity as
                                             )
Administrator of the Environmental
                                             )
Protection Agency; UNITED STATES
                                             )
ARMY CORPS OF ENGINEERS; and R.D. )
JAMES, in his official capacity as Assistant )
Secretary for Civil Works, Department of the
                                             )
Army,
                                             )
                                             )
                      Defendants.
                                             )



  CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Defendants the United States Environmental Protection Agency (“EPA”), Andrew

Wheeler, in his official capacity as Administrator of EPA, the United States Army Corps of

Engineers, and Ricky James, in his official capacity as Assistant Secretary of the Army for Civil

Works (collectively the “Agencies”) request an extension of 60 days to respond to Plaintiff’s

complaint. Plaintiff consents to the Agencies’ requested extension. The grounds for this

motion are as follows:

       1.      In its Complaint, Plaintiff challenges a 2019 rule defining “waters of the United

States” under the Clean Water Act, 84 Fed. Reg. 56,626 (Oct. 22, 2019). See Compl. ¶¶ 1-2.
       Case 1:19-cv-00988-JHR-SCY Document 14 Filed 01/28/20 Page 2 of 3




On January 23, 2020, the Administrator of EPA and the Assistant Secretary of the Army for

Civil Works signed a final rule entitled “Navigable Waters Protection Rule: Definition of

‘Waters of the United States.’” 1 The Navigable Waters Protection Rule provides a new

definition of “waters of the United States” and will replace the existing definition. The rule will

be published in the Federal Register and will be effective 60 days thereafter.

       2.      The Agencies’ deadline to answer or otherwise respond to the Complaint is

currently January 31, 2020. See Order, ECF No. 13. The Agencies previously sought and

received a two-week extension of this deadline. See ECF No. 12. The Agencies request that

their deadline to respond the Complaint be extended by an additional 60 days, or until March

31, 2020.

       3.      There is good cause to grant this motion. See Fed. R. Civ. P. 6(b)(1). The

additional time will permit the Agencies to analyze how the January 23, 2020 Navigable Waters

Protection Rule may affect the issues and arguments at play in this litigation and other related

legal challenges regarding the regulatory definition of “waters of the United States” under the

Clean Water Act.

       4.      Additionally, Plaintiff is considering filing a supplemental complaint to include a

challenge to the new rule. Efficiency and judicial economy weigh in favor of having

Defendants file a responsive pleading only after Plaintiff and this Court decide whether a

supplemental complaint is appropriate in this matter.




1
  The pre-publication version is available on EPA’s website, https://www.epa.gov/nwpr/final-
rule-navigable-waters-protection-rule (last visited January 28, 2020).
                                                  2
       Case 1:19-cv-00988-JHR-SCY Document 14 Filed 01/28/20 Page 3 of 3




        5.      Counsel for the Agencies have conferred with counsel for Plaintiff. Plaintiff

consents to the requested extension.

        6.      No party will be prejudiced by the requested extension.

        For the foregoing reasons, the Agencies request that the Court grant this motion and

enter an order extending the Agencies’ deadline to respond to the Complaint to March 31, 2020.



Dated: January 28, 2020                       Respectfully submitted,

                                              /s/ Erica Zilioli
                                              ERICA ZILIOLI
                                              United States Department of Justice
                                              Environment & Natural Resources Division
                                              Environmental Defense Section
                                              P.O. Box 7611
                                              Washington, DC 20044
                                              T: (202) 514-6390
                                              F: (202) 514-8865
                                              Erica.Zilioli@usdoj.gov




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on January 28, 2020, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to

registered counsel for all parties.


                                                       /s/ Erica Zilioli




                                                  3
